     Case
      Case2:20-cv-02679-GGG-KWR
           2:07-cv-03352-JCZ-KWR Document
                                 Document 17-3 Filed09/12/07
                                          29 Filed   12/16/20 Page
                                                               Page1 1ofof5 5




                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

ZEYNEL A. KARCIOGLU, M.D.                             CIVIL ACTION

VERSUS                                                NO: 07-3352

ADMINISTRATORS OF THE TULANE                          SECTION: "A" (4)
EDUCATIONAL FUND


                              ORDER AND REASONS

       Before the Court is a Rule 12(b)(6) Motion to Dismiss (Rec.

Doc. 10) filed by defendant the Administrators of the Tulane

Educational Fund.       Plaintiff, Zaynell A. Karcioglu, M.D.,1

opposes the motion.       The motion, set for hearing on September 5,

2007, is before the Court on the briefs without oral argument.

For the reasons that follow the motion is GRANTED.

I.     BACKGROUND

       Zaynell A. Karcioglu, M.D. (“Plaintiff”) is a former

employee of Tulane’s School of Medicine and School of Public


       1
       In the original complaint Plaintiff’s first name is
spelled as appears on the caption of this order. In the
opposition Plaintiff’s first name is spelled as appears in the
body of this order.



                                                                     Exhibit 2
   Case
    Case2:20-cv-02679-GGG-KWR
         2:07-cv-03352-JCZ-KWR Document
                               Document 17-3 Filed09/12/07
                                        29 Filed   12/16/20 Page
                                                             Page2 2ofof5 5




Health and Tropical Medicine (“Defendant”).           Plaintiff was a

tenured professor in the school of medicine.           Plaintiff’s

employment was terminated on January 31, 2006, allegedly due to

“financial exigencies” brought about by Hurricane Katrina.

       Plaintiff filed this lawsuit contending that no such

financial exigency existed and that by terminating his employment

Defendant violated the ADEA2 and LEDL3 provisions against age

discrimination in employment as well as other contractual

obligations.      Plaintiff was born on June 12, 1946 and was 61

years old as of the date that he filed this complaint.

       Defendant now moves for a partial dismissal arguing that as

a private educational institution and non-profit corporation it

is not covered by the LEDL.       Moreover, because the LEDL does not

apply, Defendant argues that Plaintiff’s claim for compensatory

damages should also be dismissed because such remedies are not

available under the ADEA.

       In opposition, Plaintiff argues that La. R.S. 23:302(2),

which the legislature amended in 1999 to exclude certain

employers from coverage, is ambiguous because it contains

multiple “or”s and 18 commas yet no colons or semicolons.

       2
           Age Discrimination in Employment Act, 29 U.S.C. § 621, et
seq.
       3
       Louisiana’s Employment Discrimination Law, La. R.S. §
23:301, et seq.

                                      2
      Case
       Case2:20-cv-02679-GGG-KWR
            2:07-cv-03352-JCZ-KWR Document
                                  Document 17-3 Filed09/12/07
                                           29 Filed   12/16/20 Page
                                                                Page3 3ofof5 5




Plaintiff contends that when the sentence is properly read only

those institutions with some type of religious affiliation are

excluded from the LEDL.

II.     DISCUSSION

        When considering a Rule 12(b)(6) motion to dismiss the Court

must construe the complaint liberally in favor of the plaintiff.

Bolen v. Dengel, 340 F.3d 300, 312 (5th Cir. 2003) (quoting Brown

v. Nationsbank Corp., 188 F.3d 579, 586 (5th Cir. 1999)).                All

facts alleged in the complaint “must be taken as true” to

determine whether the plaintiff has any valid claim for relief.

Id.     Dismissal is appropriate only if “it appears beyond doubt

that the plaintiff can prove no set of facts that would entitle

him to relief.”       Id. (quoting U.S. ex re. Thompson v. Columbia

HCA/Healthcare Corp., 125 F.3d 899, 901 (5th Cir. 1997)).

        The LEDL defines an “employer” as follows:

        "Employer" means a person, association, legal or
        commercial entity, the state, or any state agency, board,
        commission, or political subdivision of the state
        receiving services from an employee and, in return,
        giving compensation of any kind to an employee. The
        provisions of this Chapter shall apply only to an
        employer who employs twenty or more employees within this
        state for each working day in each of twenty or more
        calendar weeks in the current or preceding calendar year.
        "Employer" shall also include an insurer, as defined in
        R.S. 22:5, with respect to appointment of agents,
        regardless of the character of the agent's employment.
        This Chapter shall not apply to the following:



                                         3
      Case
       Case2:20-cv-02679-GGG-KWR
            2:07-cv-03352-JCZ-KWR Document
                                  Document 17-3 Filed09/12/07
                                           29 Filed   12/16/20 Page
                                                                Page4 4ofof5 5




. . . .


        Employment of an individual by a private educational or
        religious institution or any nonprofit corporation, or
        the employment by a school, college, university, or other
        educational institution or institution of learning of
        persons having a particular religion if the school,
        college, university, or other educational institution or
        institution of learning is, in whole or in substantial
        part, owned, supported, controlled, or managed by a
        particular religion or by a particular religious
        corporation, association, or society, or if the
        curriculum of the school, college, university, other
        educational institution, or institution of learning is
        directed toward the propagation of a particular religion.



La.    Rev.   Stat.     Ann.   §   23:302(2),   (2)(b)   (Supp.    2007).        The

Louisiana Legislature added the current version of “employer” in

1999.     La. Acts 1999, No. 1366, § 1.         Prior to 1999 the definition

did     not   contain    the   broad   exclusions     found   in   the   current

definition.

        In the instant case there is no disputing that Defendant is

not included in the LEDL’s definition of an employer.                Defendant

is both a private educational institution and a non-profit

corporation and as such the LEDL does not cover its actions.

Plaintiff’s attempt to create an ambiguity in the statute where

none exists is unpersuasive.

        Plaintiff argues that the LEDL should apply to Defendant.

Plaintiff contends that there is no reason that the largest


                                         4
   Case
    Case2:20-cv-02679-GGG-KWR
         2:07-cv-03352-JCZ-KWR Document
                               Document 17-3 Filed09/12/07
                                        29 Filed   12/16/20 Page
                                                             Page5 5ofof5 5




employer in New Orleans with an endowment of more than 800

million dollars should be exempt from the reach of the LEDL.

Plaintiff’s point is well-taken but these arguments are more

appropriately directed to the Louisiana Legislature not to a

court of law.

     In sum, Defendant is exempt from the LEDL.            Further,

Plaintiff cannot recover compensatory damages because the ADEA

does not allow such an award.

     Accordingly, and for the foregoing reasons;

     IT IS ORDERED that the Motion to Dismiss (Rec. Doc. 10)

filed by defendant the Administrators of the Tulane Educational

Fund is GRANTED.     Plaintiff’s claims under the LEDL are

dismissed.

     September 11, 2007




                                          JAY C. ZAINEY

                                UNITED STATES DISTRICT JUDGE




                                      5
